Citation Nr: 0623583	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-42 323	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1949 to November 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from July 2003 and August 2004 
rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Louis, Missouri.  
In July 2003, the RO denied separate compensable evaluations 
for each ear in the veteran's bilateral tinnitus claim.  The 
RO decision from August 2004 denied the veteran's claim for a 
TDIU.  The veteran has appealed both issues.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  The veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 10 
percent disability ratings for the veteran's tinnitus 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2005); Smith v. Nicholson, No. 
05-7168 (Fed. Cir. June 19, 2006).

2.  The criteria for assignment of a TDIU are not met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis. 38 
C.F.R. §§ 3.340, 4.16(a), (b) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

With respect to the veteran's tinnitus claim, the Board notes 
that the U. S. Court of Appeals for Veterans Claims has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

With regard to the TDIU claim, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A June 2004 letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, the June 2004 
letter advised the veteran of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board also notes that the June 
2004 letter expressly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  

The RO's June 2004 letter also informed the veteran of the 
requirements needed to establish entitlement to a TDIU.  The 
June 2004 letter also informed the veteran that the effective 
date for payment purposes will be determined based on when VA 
receives the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  Service medical records and 
VA medical records have been obtained from every source 
identified by the veteran and are associated with the claims 
folder.  The veteran was also given VA examinations in July 
2004 and August 2004 to determine the extent of his 
unemployability based on his service-connected disabilities.  
See generally 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
claimant with his TDIU claim.

Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective 
June 13, 2003, to clarify existing VA practice that only a 
single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  
Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of § 4.25(b) and Diagnostic Code 6260 
were plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

TDIU

To establish a TDIU, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R.       §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75- 91.  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or 
more.  See 38 C.F.R. § 4.16(a).  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more.  In either 
situation, the disabled person must be unable to secure or 
follow a substantially gainful occupation.  See id.  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran has a combined disability rating of 60 percent 
for his service-connected cold exposure with residual 
numbness and tingling in both feet, with each foot evaluated 
at 20 percent; right ear hearing loss, evaluated at 10 
percent; post-traumatic stress disorder (PTSD), evaluated at 
10 percent; and tinnitus, evaluated at 10 percent.  See 38 
C.F.R. §§ 4.25, 4.26.  Because these multiple injuries were 
incurred in action, they qualify as a single service-
connected disability for purposes of satisfying the objective 
requirement of § 4.16(a).  See 38 C.F.R. § 4.16(a)(4).  

However, based on a review of the evidence of record, the 
Board determines that the veteran does not satisfy the 
subjective requirement that he be unable to secure and follow 
a substantially gainful occupation.  A July 2004 VA general 
medical examination report determined it to be less likely 
than not that the veteran is a candidate for individual 
unemployability based on his service-connected physical 
disabilities.  According to an August 2004 VA examination 
report for PTSD, the veteran's symptoms are mild in severity 
with no change in the impact on his occupational or social 
functioning.  

In an April 2003 PTSD examination, the veteran was assessed a 
Global Assessment of Functioning (GAF) score of 75, 
indicating no more than slight impairment in social, 
occupational, or school functioning.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (DSM-IV).  His GAF score in 
the August 2004 examination was 71, reflecting some mild 
symptoms, for example depressed mood and mild insomnia; or 
some difficulty in social, occupational, or school 
functioning, for example occasional truancy, or theft within 
the household; but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See id.  

The veteran told VA examiners that he was able to obtain 
employment within a week of separation.  While employed, the 
veteran earned his GED.  In spite of the numbness in his feet 
and the tremors in his hands, feet, and head, the veteran 
continued to work for the same company until retirement in 
1992.  There is no indication that the veteran retired due to 
disability.  While the veteran has been retired for quite 
some time, he remains socially active and volunteers with the 
Veterans of Foreign Wars.  He also has a number of hobbies, 
including woodworking and oil painting.  The veteran has not 
sought any mental health treatment and is not taking any 
psychotropic medications.

Based on the above, the Board believes that the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  The evidence of record does 
not show that the veteran is precluded from performing 
gainful employment because of service-connected disabilities.  
The preponderance is against the veteran's claim, and it must 
be denied.


ORDER

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is denied.

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


